


110 HR 6743 IH: Department of Defense Service Dog

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6743
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Jones of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to establish a pilot
		  program under which the Secretary may furnish a service dog to any member of
		  the Armed Forces with a qualifying disability.
	
	
		1.Short titleThis Act may be referred to as the
			 Department of Defense Service Dog
			 Pilot Program Act of 2008.
		2.Service dog pilot
			 program
			(a)Requirement To
			 establish pilot programThe
			 Secretary of Defense shall establish and carry out a pilot program to furnish
			 service dogs to members of the Armed Forces in accordance with this
			 section.
			(b)Eligibility
				(1)In
			 generalUnder the pilot
			 program established under subsection (a), the Secretary of Defense may furnish
			 a service dog to any member of the Armed Forces—
					(A)who has a
			 service-connected disability, including a disability that limits mobility;
			 and
					(B)for whom a service
			 dog may be of substantial benefit in the treatment of such disability.
					(2)NoticeThe
			 Secretary of Defense shall provide information about the pilot program
			 established under subsection (a) to each member of the Armed Forces who may be
			 eligible for such pilot program.
				(c)RegulationsThe
			 Secretary of Defense shall prescribe regulations to carry out this section,
			 including regulations regarding—
				(1)eligibility for
			 the pilot program established under subsection (a);
				(2)standards for
			 service dogs; and
				(3)standards for
			 service dog providers.
				(d)Reports
				(1)Interim
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the House of Representatives and the Senate an interim report on
			 the progress of the pilot program established under subsection (a).
				(2)Final
			 reportNot later than 2 years after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the House of Representatives and the Senate a final report on the
			 results of the pilot program. The report shall include such recommendations as
			 the Secretary considers appropriate.
				(e)DurationThe
			 Secretary of Defense shall terminate the pilot program established under
			 subsection (a) on the date that is 2 years after the date of the enactment of
			 this Act.
			(f)Continuation of
			 benefitsNotwithstanding subsection (e), the Secretary of Defense
			 shall continue to carry out the pilot program established under subsection (a)
			 to the extent necessary to continue to provide benefits to each member of the
			 Armed Forces who has received a service dog under the pilot program.
			(g)DefinitionsIn
			 this section:
				(1)Service
			 dogThe term service dog means any dog
			 individually trained to do work or perform tasks for the benefit of an
			 individual with a disability.
				(2)Service-connected
			 disabilityThe term service-connected disability
			 means a disability incurred or aggravated in the line of duty as a member of
			 the Armed Forces.
				
